DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Futterer (US 2014/0376207 A1) in view of the US patent application publication by Sung et al (US 2012/0105929 A1) and the US patent issued to Woodgate et al (PN. 6,014,164).
Futterer teaches a display device that is comprised of a light source part (4, Figure 1) including a first light source and a second light source (please see Figure 1), a collimation lens (8) that collimates the light incident from the light source part, (please see paragraph [0056]), a light guide layer (13) serves as the wave guide that guides and diffracts (with volume grating 14, please see paragraph [0060]) the light incident from the collimation lens and a spatial light modulator (7) that modulates the light passing through the wave guide so as to display an image.  
This reference has met all the limitations of the claims.  This reference however does not teach explicitly that the spatial light modulator is to form a holographic pattern for reproducing a holographic image.  Sung et al in the same field of endeavor teaches a display device wherein the spatial light modulator (SLM 130, Figure 3) is capable of including holographic pattern, provided by a controller (320), to reproduce a holographic image, (please see please see paragraphs [0061] to [0067]).  It would then have been obvious to one skilled in the art to apply the teachings of Sung et al to modify the display device to make the spatial light modulator includes a holographic pattern for the benefit of reproducing and displaying a holographic image.  
Sung et al further teaches that the display device comprises a convergent lens (120, Figure 3, please see paragraph [0044]).  One skilled in the art may be motivated by the teachings of Sung et al to include a convergent lens or a focusing optical system for the benefit of allowing the displayed image be properly focused.  
Futterer teaches that first and second light sources are properly separated from each other, however these references do not teach explicitly to include light separation plate disposed between the light sources.  Woodgate et al in the same field of endeavor teaches a display device that is comprised of a light source part with a plurality of light sources or light emitting devices (103, Figures 10 and 11) wherein each light source is associated with a perspex block (102) with mirrored sides between the plurality of light sources to separate the adjacent light sources.  It would then have been obvious to one skilled in the art to apply the teachings of Woodgate et al to modify the display device to include light separation means or plate for the benefit of separating the individual light source to make the light beam be directed to the desired direction.  
With regard to claim 2, as shown in Figure 1, Futterer teaches that the collimator lens (8) is less than a height of the waveguide (13).  
With regard to claims 5-6, Futterer teaches a volume grating (14) is to diffract the incident light wherein the volume grating comprises different diffraction regions to diffract the light beams from the light sources with different incidence angles, (please see phrase [0063]).  It is either implicitly true or obvious to one skilled in the art to make the volume grating to have different pattern regions that for first light source and for the second light source respectively.  Futterer in combination with Sung et al teaches that a first holographic pattern region on the spatial light modulator in associated with a first diffraction pattern region to provide a first holographic pattern image and the second holographic pattern region on the spatial light modulator is associated with a second diffraction pattern region to provide a second holographic pattern image, (please see Figure 3).  
With regard to claim 7, Futterer in Figure 1 teaches that the light incident on the wave guide has  incidence angle that is same as the emission angle of the light emitted from the wave guide.  
With regard to claim 8, Futterer in light of Woodgate et al teaches that the light separating plate may be modified to extend from the collimation lens toward the light source part.  
With regard to claim 9, Futterer in light of Woodgate et al teaches that the light separating plate (Figure 10 and 11 of Woodgate et al) may be extended from the an optical axis of the collimation lens toward a space between the first light source and the second light source, (please see Figure 1 of Futterer).  
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futterer, Sung et al and Woodgate et al as applied to claim 1 above, and further in view of US patent application publication by Kroll et al (US 2014/0016051 A1).
The display device taught by Futterer in combination with the teachings of Sung et al and Woodgate et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 3, Futterer teaches that the wave guide (13) includes a first surface and a second surface opposite to each other, (please see Figure 1).  The light emitted from the collimation lens is incident on a portion of the first surface of the wave guide.  
These references however do not teaches explicitly that the first surface of the wave guide is facing the light source.  One skilled in the art would have the knowledge to remove the prism (9, Figure 1) of Futterer to alternatively make the light source (4) faces the first surface of the light guide (13) since such arrangement is also well known in the art as demonstrated by Kroll et al as shown in Figure 1, with light sources directly faces the surfaces of the optical elements of a display device as alterative arrangement for the benefit of reducing an optical element such as the prism of Futterer.  
With regard to claim 4, Futterer teaches as shown in Figure 1 that the light incident through the portion of the first surface of the wave guide is diffused (or diffracted) in the wave guide and is uniformly emitted to an entirety of the second surface of the wave guide.  

Claim(s) 10-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futterer, Sung et al and Woodgate et al as applied to claim 1 above, and further in view of patent issued to Connor (PN. 7,957,061).
The display device taught by Futterer in combination with the teachings of Sung et al and Woodgate et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, both Sung et al and Woodgate et al teaches the display device may include an eye tracking unit (310, Figure 3 of Sung et al) or observer tracking system (131, Figure 19) serves as an eye tracker configured to track a gaze of an observer.  Woodgate et al teaches that the light source (101) that may be moved (in moving direction 139’) in response to movement of the gaze of the observer which implicitly includes a light moving part.   
These references however do not teach explicitly to include a light separating plate rotating part that rotates the light separating plate in response to the movement of the gaze of the observer.  Connor in the same field of endeavor teaches a display device with a plurality of image elements which implicitly each includes a light source (301-305, Figure 3-6).  Each of the light sources further has a microcolumn serves as light separating plate (306-309) to separate the adjacent two light sources.  The microcolumn may be rotated in response to the movement of the gaze of the observer.  This means the light separating plate with the microcolumns implicitly includes a light separating plate rotating part to rotate the light separating plate.  It would then have been obvious to one skilled in the art to apply the teachings of Connor to modify the light separating plate to allow it also be rotatable for the benefit of allowing the image light be directed in response to rotational movement of the gaze of the observer.  
With regard to claims 11-14, Futterer in light of Woodgate et al and Connor, the light separating plate may includes a first end facing the collimation lens and located on an optical axis of the optical lens and a second end facing the light source that the light separating plate rotating part rotated the second end of the light separating plate relative to the first end of the light separating plate, (please see Figures 3-6).  With regard to claim 12, Futterer in light of Woodgate et al and Connor teaches that the separating plate rotating part rotates the second end of the light separating plate so that the second end of the light separating plate faces between a space between the first light source and the second light source in case that the light source part is moved, (please see Figure 10, Woodgate et al and Figures 3-6, Conner).  With regard to claim 13, if the microcolumn or the separating plate is rotated at the second end with respect to the first end of the plate, then the direction of rotation is in opposite to the direction of movement of the gaze of the observer.  
With regard to claim 14, as shown in Figure 19 of Woodgate et al, the light source moving part moves the light source part in a first side direction (139’) relative to an optical axis of the collimation lens or optical element the image is moved in a second side direction (139) opposite to the first side direction relative to the optical axis of the optical element.  
With regard to claim 15, Woodgate et al teaches that the light source moving part moves the light source part linearly, (please see Figure 1).  
With regard to claim 18, Connor teaches that the light source moving may be achieved by a driving motor, (please see column 8, lines 40-43).  
With regard to claim 19, Woodgate et al and Connor teaches that the light separation plate includes light blocking means to prevent or block light to undesired location or direction, (please see Figure 14, Woodgate et al).  

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futterer, Sung et al, Woodgate et al and Connor as applied to claims 1 and 10 above, and further in view of patent issued to Chang et al (PN. 5,570,207).
The display device taught by Futterer in combination with the teachings of Sung et al,  Woodgate et al and Connor as described in claims 1 and 10 above has met all the limitations of the claims.  
With regard to claims 16 and 17, Woodgate et al teaches that the light sources may be placed in a curved fashion, (please see Figures 13 and 19).  These references however do not teach explicitly that the light source moving part moves the light source part along a curved line.  Chang et al in the same field of endeavor teaches that the light source moving part may move the light source (34, Figure 6) along a curved line.  The center of curvature of a moving trajectory of the light source part is located on an optical axis, (please see Figure 6).  It would then have been obvious to one skilled in the art to apply the teachings of Chang et al to alternatively make the light source to move along a curved line to achieve the same function as to have the light sources placed in a curved fashion for the benefit of providing different design for the display device.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Woodgate et al (PN. 6,014,164) in view of the patent issued to Connor (PN. 7,957,061).
Woodgate et al teaches a display device that is comprised of a light source part including at least a pair of light sources (103, Figure 10, 11 and 19).  Woodgate et al teaches that the light source part may be moved that implicitly means the light device comprises a light source moving part.  Woodgate et al further teaches to include Perspex block (102, Figure 11) with sides that serves as light separating plate that separates light emitted from adjacent pair of light sources from each other, (please see Figure 10).  
This reference has met all the limitations of the claim.  It however does not teach explicitly to further include light separating plate rotating part that rotates the light separating plate.  
Connor in the same field of endeavor teaches a display device that the image elements, which implicitly each includes a light source, (301-305, Figure 3-6) wherein each of the light sources has a microcolumn serves as light separating plate (306-309) to separate the adjacent pair of light sources.  The microcolumn may be rotated in response to the movement of the gaze of the observer.  This means the light separating plate with the microcolumns implicitly includes a light separating plate rotating part to rotate the light separating plate.  It would then have been obvious to one skilled in the art to apply the teachings of Connor to modify the light separating plate to allow it also be rotatable for the benefit of allowing the image light be directed in response to rotational movement of the gaze of the observer.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872